Case: 19-11190      Document: 00515466706         Page: 1    Date Filed: 06/25/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-11190                              June 25, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PEDRO FERMIN BARAJAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-119-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Pedro Fermin Barajas pleaded guilty to being a
felon in possession of a firearm and was sentenced to 60 months in prison. He
now appeals, challenging the substantive reasonableness of his above-
guidelines sentence.
       Fermin Barajas advocated for a shorter sentence in the district court, so
he preserved his substantive reasonableness challenge.                     See Holguin-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-11190     Document: 00515466706   Page: 2   Date Filed: 06/25/2020


                                No. 19-11190

Hernandez v. United States, 140 S. Ct. 762, 766-67 (2020). In reviewing the
substantive reasonableness of a sentence, this court applies an abuse of
discretion standard. See Gall v. United States, 552 U.S. 51 (2007). A non-
guidelines sentence is unreasonable if it does not account for a factor that
should have received significant weight, gives significant weight to an
irrelevant or improper factor, or represents a clear error of judgment in
balancing the sentencing factors. See United States v. Nguyen, 854 F.3d 276,
283 (5th Cir. 2017).
      The district court in this case determined a 60-month sentence was
necessary based on Fermin Barajas’s extensive criminal history, which
included numerous convictions for theft, burglary of a habitation, assault with
bodily injury to a family member, and possession of a controlled substance.
Fermin Barajas contends that the district court failed to give proper weight to
mitigating factors, such as his steady employment history, committed
marriage, and low rate of recidivism. However, this court will not engage in a
reweighing of the 18 U.S.C. § 3553(a) factors. See Gall, 552 U.S. at 51. Fermin
Barajas has not shown that the district court abused its discretion in
concluding that his lengthy criminal history outweighed his mitigating
characteristics. See United States v. Smith, 440 F.3d 704, 709-10 (5th Cir.
2006).
      The judgment of the district court is AFFIRMED.




                                      2